Citation Nr: 0522940	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  04-06 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tremors of the hands and nervousness.  

2.  Entitlement to service connection for tremors of the 
hands and nervousness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from October 
1942 to April 1946.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

In November 2004, the veteran and his wife appeared before 
the undersigned Veterans Law Judge and gave testimony in 
support of his claim.  In January 2005, the Board remanded 
the claim to the RO for additional development.  The case has 
been returned to the Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim. 

2.  In May 1946, the RO denied service connection for tremors 
of both hands and a nervous condition.  He was informed of 
the decision that same month, and he did not timely disagree.  

3.  Evidence received since the May 1946 determination 
relates to an unestablished fact necessary to substantiate 
the claim; is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim; and raises a reasonable possibility of 
substantiating the claim.  

4.  The veteran was not treated in service or within one year 
of service discharge for tremors of the hands or nervousness, 
and his currently diagnosed tremors are not related to 
service.  


CONCLUSIONS OF LAW

1. The May 1946 rating decision which denied service 
connection for tremors of the hands and nervousness is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the May 1946 action is new and 
material, and the veteran's claim of entitlement to service 
connection is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2004).  

3.  Tremors of the hands and nervousness were not incurred in 
or aggravated by service, nor may they be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101. 1110, 1112, 1113 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that VA letter issued in November 2002 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claim.  As such, the 
Board finds that the letters satisfied VA's duty to notify 
the appellant, as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 
(2004).  

It is also noted that a recent case of The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court" or CAVC`) held that compliance with 38 U.S.C.A. § 
5103 required that the VCAA notice requirement be 
accomplished prior to an initial unfavorable determination by 
the agency of original jurisdiction.  See Pelegrini v. 
Principi, 18 Vet. App.112 (2004) (Pelegrini II).  Here, 
notice was provided prior to the initial denial of the claim.  
The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied and was timely issued.    

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, hearing testimony and post 
service medical records.  The Board has carefully reviewed 
the appellant's statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim on this issue.  Based 
on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

New and Material Evidence

The veteran seeks to reopen his service connection claim for 
a tremors of the hands and nervousness.  This claim was last 
denied by the RO in May 1946, and he was so informed by 
letter sent that same month.  The veteran did not initiate a 
timely appeal of this decision, and it became final.  38 
U.S.C.A. § 7105 (West 2002).

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002);  Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  New evidence is defined as existing 
evidence not previously submitted to the VA, and material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2002).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

The standard for new and material evidence was recently 
amended, and applies to claims to reopen received on or after 
August 29, 2001, as here.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001); [codified at 38 C.F.R. § 3.156(a) (2004)].  Under this 
standard, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1) (West 2002). If a NOD is not filed within one year of 
notice of the decision, the RO's determination becomes final.  
See 38 U.S.C.A. § 7105(c).  In order to complete an appeal, a 
claimant must file a substantive appeal within sixty days of 
the mailing date of the SOC, or within the remaining time, if 
any, of the one-year period following notification of the 
rating decision.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 
C.F.R. § 20.302(b) (2004).  Once a RO decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by VA.  See 38 U.S.C.A. § 
5108.  If new and material evidence is presented or secured 
with regard to a claim that was disallowed, the VA Secretary 
must reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 
3.102, 3.156, 20.1105.  

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The law provides that evidence proffered by the appellant to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the appellant's claim.  See 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).

The law further provides that the submission of "new and 
material" evidence is a jurisdictional prerequisite to the 
Board's review of a claim.  Where service connection for a 
disability has been denied in a final rating decision, a 
subsequent claim for service connection for that disability 
may be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  The Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Absent the 
submission of evidence that is sufficient to reopen the 
claim, the Board's analysis must cease.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).  


When the veteran's claim for service connection was denied in 
May 1946, the RO found that there was no showing of tremors 
on the last examination of the veteran.   For the reasons to 
be discussed below, the veteran has submitted new and 
material evidence regarding this claim, and his claim must be 
reopened.

In support of his application to reopen his claim, the 
veteran has submitted reports of private medical treatment 
diagnosing tremors in August 2003 and in November 1975.  The 
Board notes these medical reports are new, in that they were 
not of record at the time of the May 1946 denial.  
Additionally, they are not cumulative and redundant of 
evidence already of record, as they document that the veteran 
has a current tremor disability.   No such evidence was of 
record at the time of the 1946 denial.  This evidence is 
material, as it relates to an unestablished fact necessary to 
substantiate the claim.   Additionally, this evidence, raises 
a reasonable possibility of substantiating the claim at 
issue. 

Based on the above, the Board finds the private medical 
treatment records are both new and material evidence.  The 
veteran having submitted new and material evidence, his 
service connection claim for tremors of the hands and 
nervousness must be reopened and considered on the merits.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004). 


Service connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for 
diseases of the nervous system may be presumed if manifested 
to a compensable degree within the first post service year.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  To establish service connection for a disability, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in- service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999). Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The mere fact that an in-service injury was sustained is not 
sufficient; there must also be evidence of a chronic 
disability which resulted from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).


The Evidence

The veteran's service medical records show no complaint, 
diagnosis or treatment for tremors of the hands or 
nervousness.  His April 1946 separation examination report 
shows no pertinent medical history or abnormality.  

Private medical records dated in November 1975 show the 
veteran complained of tremors.  Private records dated in 
August 2003 show a finding of tremor which was most notable 
on finger-to-nose testing.  The finding was essential tremor.  

In November 2004, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim. He stated that He began noticing tremors of his hands 
in 1943 or 1944.  He stated that he did not seek medical 
attention and that the tremors became progressively worse.  A 
complete transcript is of record.  



Discussion

In considering the evidence of record, the Board finds that 
service connection for tremors of the hands and nervousness 
is not warranted.  There is no showing of tremors or 
nervousness in service, within one year of service, or until 
over 20 years thereafter.  In addition, no medical examiner 
has related the current disability to service.  

To the extent that the veteran offers his own opinion that 
his current tremors are related to his military service, the 
Board notes that his opinion is not probative on the issue.  
Lay persons, such as the veteran, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 5 1992).  The 
evidence does not reflect that the veteran possesses medical 
knowledge which would render his opinion as to etiology and a 
medical diagnosis competent.  Espiritu, supra.  The Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for tremors of the hands and 
nervousness, and that the claim must be denied.  


ORDER

New and material evidence has been received, and the claim of 
entitlement to service connection for tremors of the hands 
and nervousness is reopened.  To this extent, the appeal is 
granted.  

Service connection for tremors of the hand and nervousness is 
denied. 



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


